DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- are rejected under 35 U.S.C. 102(a) as being anticipated by Moriguchi et al. (9,288,942).
Moriguchi et al. in figures 1-30, disclose a riding mower, comprising a wheel assembly having a front wheel assembly and a rear wheel assembly. The front wheel assembly provided with a front shaft (not number) and a front wheel (12) mounted to the front shaft. The rear wheel assembly provided with a pair of rear shafts(not number)  and a pair of rear wheels (13) mounted to the rear shafts respectively. Moriguchi et al. also disclose a body (11) arranged to the wheel assembly and a battery assembly (25) mounted in the body; wherein a gravity center of the battery assembly (figures 2, 12, part of the battery is positioned between the front wheel and the rear wheel) is located between the front shaft and the rear shafts along a front to back direction.  
 	Regarding claims 2, 12, Moriguchi et al. disclose the battery assembly, which is symmetrically distributed about a symmetry center line of the riding mower in the front to back direction.  
 	Regarding claims 3, 13, Moriguchi et al. disclose the body comprising a base (31) and a tail portion (44), wherein the base is positioned between the front shaft and the rear shafts, and the tail portion is positioned at a side of the rear shafts and away from the front shaft, and the battery assembly is disposed in the base.  
 	Regarding claims 4, 14, Moriguchi et al. disclose the body comprises a base (31) and a tail portion (44). The base is positioned between the front shaft and the rear shafts, and the tail portion is positioned at a side of the rear shafts and away from the front shaft, and the tail portion is provided with an accommodating space.  
 	Regarding claims 5, 15, Moriguchi et al. in figures 1, 11, disclose the accommodating space comprises a case (47) and a case cover (20) pivotally mounted to the case, and a tool box or driver storage part, which is disposed on the case cover and received in the case when the case cover is closed.  
 	Regarding claims 6, 16, Moriguchi et al. in figures 1, 11, disclose the tool box comprising a box fixedly installed on the case cover and a box cover pivotally installed to the box, and the box cover is perpendicular to the case cover.  
 	Regarding claims 7, 17, Moriguchi et al. in figure 1, disclose the body, which is provided with a seat (21). The battery assembly is located beneath the seat (see figure 1).  
 	Regarding claims 8, 18, Moriguchi et al. in figure 1, disclose the body, which is further provided with an operating component (22, 24), and the operating component is located on one side or two sides of the seat.  
 	Regarding claims 9, 19, Moriguchi et al. in figure 3, disclose a shock absorbing element, which is arranged on the bottom of the seat.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi et al. as applied to claim 1 above, and further in view of Koike et al. (2012/0227368).
 	Regarding claim 10, Moriguchi et al. in figures 1, 11, disclose the body is further provided with a seat. The seat is located at the tail portion.  The battery assembly is located between the pedal and the body. Moriguchi et al. fail to show a pedal.
 	Koike et al. in figures 1-5, disclose a working vehicle comprising a body (10), a pedal (14), a battery (20). The pedal is located at the body. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Moriguchi et al. by further comprising the pedal disclosed by Koike et al. in order to control the vehicle by foot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618